Citation Nr: 0829752	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability with cardiomyopathy and congestive heart failure 
(CHF),.

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to July 1969.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a December 2004 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In a September 
2007 statement, the veteran requested a Travel Board hearing.  
A few days before his scheduled August 2008 Travel Board 
hearing, his representative withdrew the request.

Notably, an unappealed  July 2006 rating decision separately 
denied service connection for hypertension, and that matter 
is not before the Board. 


FINDINGS OF FACT

1. A heart disorder with cardiomyopathy and CHF was not 
manifested in service or in the first year following the 
veteran's discharge from active duty, and the preponderance 
of the evidence is against a finding that such disability is 
related to the veteran's service.

2. The record does not include any evidence showing or 
suggesting a diagnosis of PTSD and there is no credible 
supporting evidence of a claimed stressor event in service.

3. A chronic skin disorder was not manifested in service; 
there is no competent evidence that the veteran has such 
disability.


CONCLUSIONS OF LAW

1. Service connection for a heart disorder with 
cardiomyopathy and CHF is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).

2. Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).

3. Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 84, 23353 (April 30, 2008)).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  July 2004 and September 2004 letters explained 
the evidence necessary to substantiate his claims, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2008 letter informed the veteran of 
disability rating and effective date criteria.  

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
hypertension examination in March 2006.  The RO did not seek 
a VA examination and/or etiological opinion in the matters of 
PTSD and a skin disorder.  As there is no competent (medical) 
evidence showing a diagnosis, or signs or symptoms of either 
disability, examinations and/or opinions were not necessary 
to decide the claims.  See 38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the 
veteran's claims file has been reviewed (with an emphasis on 
the evidence relevant to these appeals).  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate, and the  analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Certain chronic diseases (including organic heart disease) 
may be presumed to have been incurred or aggravated in 
service if they became manifest to a compensable degree 
within a year following discharge from active duty.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Heart disorder manifested by cardiomyopathy with CHF

The veteran's June 1969 service separation examination report 
notes that he had a elevated blood pressure with no history 
of hypertension.  It was recommended that the veteran have 
his blood pressure taken again upon his return to the United 
States as further evaluation might be necessary.  

April and May 2004 private treatment records reflect that the 
veteran was seen in early April for evaluation of complaints 
which included a history of dyspnea and hypertension.  
Diagnostic studies revealed cardiac myopathy, and initially 
no CHF.  He was treated with medication.  He was seen later 
that month with continuing complaints including unresolving 
lower extremity edema.  He was admitted for new findings of 
CHF and acute renal failure.  A stress test for coronary 
artery disease was negative as were tests for myocardial 
infarction.  The acute renal failure resolved, and he was 
discharged with outpatient follow-up scheduled.  It was noted 
that the veteran's wife had requested a letter to VA relating 
his cardiomyopathy to stress.  

In a May 2004 statement from the veteran's private healthcare 
provider, Dr. N.D., he states, "[The veteran] has a serious 
cardiomyopathy causing congestive heart failure.  Army stress 
may have contributed to his serious condition."

On March 2006 VA examination the veteran related that after 
service he did not seek medical evaluation for cardiac 
complaints until he was 32 (about 1980).  He was found to 
have hypertension and placed on medication, but was 
noncompliant, until he developed CHF in 2004.  The examiner 
reviewed the veteran's claims file and noted that he did very 
physical work, and had cardiac myopathy.  The examiner  
opined that the etiology of the veteran's CHF and 
cardiomyopathy was unknown.  The examiner noted that after 
the veteran's one incident of high blood pressure at age 20 
in service (which was insufficient to diagnose hypertension 
as repeat elevated readings are needed for such diagnosis), 
he did not have a repeat measurement until he was 32, and 
that congestive heart failure was not diagnosed until 2004, 
and that cardiomyopathy was not a usual presentation of the 
effect of hypertension.  

It is not in dispute that the veteran has cardiomyopathy with 
a resolved episode of CHF.  However, such disability was not 
manifested in service; and here is no evidence that it was 
manifested in the first postservice year.  Consequently, 
service connection for a heart disorder manifested by 
cardiomyopathy with CHF on the basis that it became manifest 
in service and persisted, or on a presumptive basis (as a 
chronic organic heart disease under 38 U.S.C.A. § 1112) is 
not warranted.

Under these circumstances, what he must still show to 
establish service connection for the cardiomyopathy with CHF 
is show by competent evidence that the disability is somehow 
etiologically related to his service.  Notably, the claimed 
cardiac disability (cardiomyopathy with CHF) was not 
clinically documented until 2004, almost 35 years after the 
veteran's discharge from active duty.  Significantly, such a 
lengthy interval between service and the initial 
manifestation of the disability for which service connection 
is sought is, of itself, a factor for consideration against a 
finding of service connection.  See Maxson v. Gober, 230 
F.3d, 1330 (Fed Cir. 2000)(in a case addressing a claim that 
a disability was aggravated by service).

The veteran has submitted a statement from a private 
physician (apparently at the behest of the veteran's spouse) 
indicating that stress from service may have contributed to 
the veteran's current heart condition.  Notably, that opinion 
appears to be based solely on history provided by the 
veteran, and not on independent review of the veteran's 
entire medical history, and is stated in speculative terms. 
Furthermore, it is unaccompanied by any explanation of 
rationale.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that "a mere conclusion by a medical doctor 
is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007); see also Miller v. West, 11 Vet. App. 345, 348 
(1998).  See also Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (a physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion).  In 
light of all these factors, the Board finds that the private 
physician's opinion has little, if any, probative value in 
determining the etiology of the veteran's cardiomyopathy with 
CHF.

A physician who conducted the March 2006 VA examination 
reviewed the veteran's claims file and explained the 
rationale for his opinion.  [The Board notes that the record 
includes the opinion upon subsequent (May 2006) review of the 
file.  That opinion addressed only the etiology of 
hypertension, which is not at issue herein, and not 
cardiomyopathy with CHF, which is.]  The physician noted that 
the veteran's cardiomyopathy with CHF was not found until 
2004, was not a usual presentation of hypertension, and was 
of unknown etiology.  He explained the rationale for the 
opinion in detail.  The Board finds his opinion the more 
probative, and persuasive evidence regarding the etiology of 
the veteran's cardiomyopathy with CHF.  See Gabrielson v. 
Brown, 7 Vet. App. 36 (1994)(The Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.)  

The veteran's own statements relating his congestive heart 
failure and cardiomyopathy to service are not competent 
evidence, as he is a layperson and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In such a situation, the benefit of the doubt doctrine does 
not apply, and the claim must be denied.

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In any threshold matter in any claim of service connection, 
there must some competent evidence that that claimant has the 
disability for which service connection is sought.  Here, the 
record does not include any evidence that PTSD has ever been 
diagnosed, that the veteran has sought treatment for such 
disability, or that he has sought treatment for (or has had 
diagnosed) any acquired psychiatric disability.  The 
treatment records he has identified, which are associated 
with the claims file, are silent for a psychiatric diagnosis 
(or signs or symptoms of a psychiatric disability).  

Without any competent evidence that the veteran has PTSD (or 
any psychiatric disability), there is no valid claim of 
service connection for such disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Accordingly, 
consideration of the appeal does not need to proceed any 
further.  It is also noteworthy, however, that there is no 
evidence that the veteran engaged in combat with the enemy, 
and no credible supporting evidence corroborating an alleged 
stressor event in service.  

Skin disorder, to include as secondary to herbicide exposure

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneiform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is not in dispute that the veteran served in Vietnam 
during the Vietnam era, and is presumed to have been exposed 
to Agent Orange therein.  The next threshold matter that must 
be addressed is whether the veteran has a diagnosis of a skin 
disorder.  

The record does not include any competent evidence of a 
diagnosis of a skin disorder (or notation of signs of 
symptoms of a chronic skin disorder).  During service the 
veteran was seen for insect bites which resolved.  His June 
1969 service separation examination report is silent for any 
complaints, findings, or diagnosis of a skin disorder.  He 
has not identified any healthcare providers from whom he has 
sought postservice treatment for a skin disorder.  April to 
May 2004 treatment records from Kaiser Permanente were silent 
as to a chronic skin disorder.  There is a notation in the 
record that a medication he has had prescribed postservice 
brings on hives.  

A July 2004 statement from the veteran's spouse states that 
the veteran acquired a skin rash while stationed in Vietnam.  
She also states that although they have applied topical 
creams recommended by doctors, the rash remains across the 
veteran's back and is now discolored.  Notably, neither the 
veteran nor his wife has identified the provider(s) of any 
treatment he has received for skin disability.  The wife's 
statement, of itself. is insufficient to establish that the 
veteran has a chronic skin disorder, as she is a layperson, 
untrained in determining a diagnosis or medical etiology.  
See Espiritu, 2 Vet. App. at 495.

The Board notes that this claim was raised as one seeking 
service connection on a presumptive basis under 38 U.S.C.A. 
§ 1116 (for disability due to herbicide exposure in Vietnam).  
As there is no evidence that the veteran has (or ever had) a 
disability enumerated in 38 C.F.R. § 3.309(e)(diseases 
associated with exposure to certain herbicides in Vietnam), 
this claim does not fall within the purview of § 1116.  As 
the record does not include any competent evidence that the 
veteran has a chronic skin disability, the Board finds that 
there is no valid claim of service connection for such 
disability.  See Brammer, supra.  Hence, the claim must be 
denied.


ORDER

Service connection for a heart disorder manifested by 
cardiomyopathy with CHF is denied.

Service connection for PTSD is denied.

Service connection for a skin disorder, to include as 
secondary to herbicide exposure, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


